Citation Nr: 0842609	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  93-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of transurethral resection of the prostate (TURP), 
including loss of use of a creative organ.

(The issues of entitlement to an evaluation in excess of 30 
percent prior to January 24, 1999, and an evaluation in 
excess of 60 percent from January 24, 1999, for peptic ulcer 
disease with chronic gastrointestinal disorder, and 
entitlement to an effective date earlier than January 24, 
1999 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability will be the subjects of a separate decision by the 
Board of Veterans' Appeals.)


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from September 1968 to May 1970.   

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana that denied the 
appellant's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a transurethral resection 
(TURP) of the prostate procedure, including loss of use of a 
creative organ. The Board remanded the claim for additional 
development in August 2004; the case has now been returned to 
the Board for appellate review.

Prior to the case being sent to the Board, the appellant's 
then-appointed attorney advised the RO, in September 2004, 
that he no longer represented the veteran. There has been no 
correspondence from the appellant regarding representation as 
to the § 1151 claim and neither the Board nor the RO, as 
reflected in the claims file, has any information to suggest 
that the attorney did not properly notify the appellant. See 
38 C.F.R. § 20.608(a). Therefore, the Board presumes that the 
appellant intends to proceed unrepresented at this stage of 
the appeal, and will proceed accordingly, as he has offered 
no information for the Board to reasonably conclude 
otherwise. (Another attorney represents the veteran as to the 
rating issues for gastrointestinal disability and an earlier 
effective date for a total rating; however, when the veteran 
entered into an agreement of representation with this second 
attorney in October 2003, representation as to this § 1151 
claim was specifically excluded.)

The Board notes that effective October 1, 1997, 38 U.S.C.A. § 
1151 was amended such that negligence would generally have to 
be shown by the VA for a claimant to obtain compensation 
under the statute. This amendment, however, does not apply to 
cases filed prior to the effective date. Pub. L. No. 104- 
204, § 422(a)-(c) (1996).  As this claim was filed prior to 
the effective date, the former statute must be applied. See 
VAOPGCPREC 40-97.


FINDINGS OF FACT

1. The appellant underwent a transurethral resection of 
prostate (TURP) at a VA hospital in February 1997.

2. Medical evidence dated subsequent to the February 1997 
TURP shows that the appellant has been diagnosed with 
retrograde ejaculation and erectile dysfunction (ED).

3. Retrograde ejaculation has been shown to be a consequence 
that was certain to result from the VA surgical treatment 
rendered in February 1997.

4. There is no competent medical evidence showing that the 
appellant incurred additional disability, including ED, due 
to VA treatment of his prostate disorder, which included the 
February 1997 prostate surgery.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for treatment of a prostate disorder, including the 
residuals of the February 1997 transurethral resection of 
prostate have not been met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service connected. 38 U.S.C.A. § 1151.

The appellant contends that he did not receive proper 
treatment for his prostate condition when he first sought 
treatment, and that, but for said mistreatment, he would not 
have had to undergo the TURP surgery in February 1997.  The 
appellant also contends that his currently diagnosed 
retrograde ejaculation and ED were caused by the TURP surgery 
and that he is therefore entitled to benefits under 38 
U.S.C.A. § 1151 for these additional disabilities.

I. Evidence

Review of the medical evidence of record reveals that the 
appellant underwent a Disability Determination Internal 
Medicine examination (for the Social Security Administration) 
in January 1995.  The associated report indicates that the 
appellant had been treated for prostatitis over the previous 
year.  He was taking a daily dose of Hytrin.  

The appellant was seen in a VA emergency room, in February 
1994, with complaints of prostate trouble times two years.  
He reported urinary frequency and an aching in his groin 
area.  He said that he had never been treated for this. The 
clinical impression was acute prostatitis.  In June 1994, he 
was seen for follow-up; the clinical assessment after IVP 
testing was irritative voiding.  In July 1994, he was put on 
a trial of Hytrin. In September 1994, the appellant was 
prescribed a course of Bactrim for the irritative 
voiding/prostatitis.  The treatment plan in January 1995 for 
the appellant's irritative voiding included NSAIDS and Sitz 
baths.  In April 1995, the appellant was seen in the urology 
clinic for a follow-up to his complaints of irritative 
voiding; he was noted to be noncompliant with the recommended 
Sitz baths.  In December 1995, the appellant reported 
suffering from side effects from Hytrin and said that he was 
interested in trying Proscar.  In June 1996, he complained of 
irritative voiding and reported that he continued with 
nocturia and incomplete emptying.  It was noted that no cysts 
had been found on IVP testing in July 1994.  The clinical 
assessment was bladder outlet obstruction.

In February 1997, the appellant was admitted to a VA hospital 
where he underwent a TURP procedure.  The February 25, 1997 
Operation Report notes that in his dictation the surgeon 
stated that "after informed consent was obtained appropriate 
labs were taken."  The operating room report does not 
include any notation of any problem or deviation from normal 
procedure.  The discharge summary indicates that the 
appellant tolerated the procedure well.  In this summary it 
was noted that "Options were discussed with the patient and 
the patient desires TURP."  The next day, he stated that he 
was voiding well.  In April 1997, the appellant complained of 
dysuria since the TURP. He said that he had experienced pain 
since three days after the surgery and that he had not had 
any hematuria recently.  He reported urinary incontinence 
without warning with many accidents.  He was concerned that 
he was not producing sperm. The clinical assessment was 
benign prostatic hypertrophy.

The evidence of record includes an opinion from a VA 
urologist dated in November 1997. The urologist stated that 
after reviewing the appellant's medical record, he believed 
that the appellant had been treated/managed appropriately.  
The urologist noted that the appellant had failed medical 
management of his prostate symptoms and that he had 
eventually opted for surgical treatment (TURP).  The 
pathology specimens from the surgery revealed only benign 
prostatic growth.  There was no evidence of prostatitis or 
cancer.

The urologist also stated that the appellant had retrograde 
ejaculation as a result of the TURP surgery. The urologist 
noted that this condition occurs in essentially 100 percent 
of men undergoing the TURP surgery and that, as such, the 
condition was an expected post-operative event and not truly 
a complication.  The urologist said that the appellant still 
had the potential to be fertile.

A VA primary care clinic note, dated in August 2000, includes 
a diagnosis of ED. An October 2002 clinic note indicated that 
the appellant was using Viagra.  In February 2003, he was 
noted to be doing well on that medication.

The appellant's claims file, patient charts, history and 
pathology data were reviewed by a VA doctor in August 2003.  
The reviewer noted that the appellant had complaints of 
retrograde ejaculation, mild ED and post-coital sensory 
voiding symptoms at the time of his last urology visit in 
June 2003.  The reviewer stated that the appellant's 
retrograde ejaculation (RGE) was an expected and natural 
sequela of his TURP and said that RGE does not impair sexual 
function, urological health or the general health of the 
person.  The reviewer stated that the appellant's sensory 
voiding symptoms were not due to the RGE.  The reviewer also 
stated that ED can be caused by the TURP procedure and that 
the TURP procedure could have contributed to the appellant's 
current ED.  However, the appellant's ED could also be part 
of the natural aging process or could be due to his 
psychiatric problems (anxiety and depression).  In addition, 
treatment with anti-depressants was known to contribute to 
ED. The reviewer concluded that to isolate and incriminate 
the TURP procedure as the sole cause of the appellant's ED 
was unwarranted.

The reviewer further stated that there is no reason to 
suspect that the appellant had a delay in the diagnosis or 
treatment of his irritative voiding symptoms. His initial 
presentation with boggy and tender prostate was established 
to be secondary to prostatitis and this condition was 
appropriately treated with antibiotics.  This treatment did 
lead to improvement of the appellant's symptoms.  For his 
residual irritative voiding symptoms, the appellant was 
correctly managed by medical treatment which he failed.  In a 
step-wise fashion, the appellant was then managed surgically.  
The reviewer opined that these treatment steps were 
appropriately taken and that there was no reason to believe 
that the appellant's outcome would have been different.

II. Analysis

The Board again notes that effective October 1, 1997, 38 
U.S.C.A. § 1151 was amended such that negligence or similar 
instance of fault by the VA would generally have to be shown 
for a claimant to obtain compensation under the statute. This 
amendment, however, does not apply to cases filed prior to 
the effective date of October 1, 1997. Pub. L. No. 104- 204, 
§ 422(a)-(c) (1996).  See Brown v. Gardner, 115 S. Ct. 552 
(1994). As this claim was filed prior to the effective date, 
the former statute must be applied. VAOPGCPREC 40-97.

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment,. . . and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability. . ., disability 
or death compensation. . . shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service- connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

(c) Cause. In determining whether such additional disability 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of. . . 
hospitalization, medical or surgical treatment. . . the 
following considerations will govern: (1) It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith. (2) The mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of. . . hospitalization, medical or surgical 
treatment,. . . (3) Compensation is not payable for the 
necessary consequences of medical or surgical treatment. . . 
properly administered. . . "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the. . . medical or surgical treatment administered.

The February 1997 surgery report reveals that the appellant's 
TURP procedure was performed without complications, a fact 
that was pointed out in the VA medical opinion of November 
1997, which also noted that retrograde ejaculation was 
virtually a universal outcome for men undergoing a TURP.  A 
urologist has opined that the appellant's treatment was 
appropriate and timely.  Furthermore, the VA medical opinion 
of August 2003 also states that the appellant's treatment was 
appropriate and that his ED should not be attributed to the 
TURP procedure in light of his other risk factors for ED.  
Hence, the Board finds that the competent medical evidence 
does not demonstrate that the appellant's ED was the result 
of his February 1997 prostate surgery or any other aspect of 
VA medical treatment.

Again, while there was an indication that the appellant 
experienced retrograde ejaculation as a result of the TURP, a 
VA urologist has stated that this condition was an expected 
outcome and present in essentially every case.  In Brown v. 
Gardner, the United States Supreme Court held that the 
statutory language of 38 U.S.C.A. § 1151 in existence at that 
time (and applicable to this case) simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA. However, the Supreme Court further 
held that not every "additional disability" was compensable. 
The validity of the remainder of 38 C.F.R. § 3.358 was not 
questioned.  Benefits are not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Such consequences are consequences that are certain 
to result from, or were intended to result from, the medical 
treatment provided. See 38 C.F.R. § 3.358. Therefore, the 
appellant's claim for benefits for RGE under 38 U.S.C.A. § 
1151 must be denied as the preponderance of the evidence 
supports the conclusion that the RGE was a consequence of the 
TURP surgery that was certain to result.  There is no 
competent medical evidence to the contrary.

In the absence of medical evidence that establishes a nexus 
between the appellant's ED and his February 1997 prostate 
surgery, the Board concludes that the preponderance of the 
evidence is against the claim. Therefore, the reasonable 
doubt doctrine is not for application. See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Because the criteria for entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for additional disability, claimed to 
be as a result of VA medical treatment, including prostate 
surgery in February 1997, are not met, the claim is denied.  
Moreover, there is no objective evidence of loss of use of a 
creative organ as defined in 38 C.F.R. § 3.350(a)(1).

The appellant has alleged that he received inadequate medical 
treatment at a VA facility in connection with the treatment 
he received in the urology clinic between 1994 and 1997, as 
well as the surgery he underwent on his prostate 1997.  He 
has submitted a number of written statements expressing his 
belief that his ED is entirely due to the VA medical 
treatment he received and that his RGE was a bad outcome.  
However, the appellant has provided no medical evidence, 
except the expression of his opinions contained in his 
written statements to establish that he suffers from 
additional genitourinary disability due to treatment rendered 
during the February 1997 VA hospital operation and/or the VA 
treatment before and after the surgery; the appellant is not 
medically trained and is not qualified to render such a 
medical opinion that any such genitourinary functional loss 
he currently has is an unexpected outcome of the treatment.

The arguments as expressed by the appellant, while 
undoubtedly sincere, do not represent competent evidence 
because there is no indication that he has the medical 
training, expertise, or diagnostic ability to competently 
link the veteran's VA treatment with his current 
genitourinary status.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  Furthermore, while it is clear that the veteran 
suffers from RGE related to the TURP surgery, there is no 
competent medical evidence to refute the two VA doctors' 
expert opinions that the care and treatment the veteran 
received at VA facilities was proper or the necessary 
consequence of treatment.  

In the Joint Remand the Board was instructed to discuss the 
provisions of 38 C.F.R. § 17.32 (c) relating to informed 
consent.  The regulation provides that informed consent is 
the freely given consent that follows a careful explanation 
by the practitioner to the patient or the patient's surrogate 
of the proposed diagnostic or therapeutic procedure or course 
of treatment.  The practitioner, who has primary 
responsibility for the patient or who will perform the 
particular procedure or provide the treatment, must explain 
in language understandable to the patient or surrogate the 
nature of a proposed procedure or treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
The patient or surrogate must be given the opportunity to ask 
questions, to indicate comprehension of the information 
provided, and to grant permission freely without coercion.  
The practitioner must advise the patient or surrogate if the 
proposed treatment is novel or unorthodox.  The patient or 
surrogate may withhold or revoke his or her consent at any 
time.

To the extent that the veteran contends he did not give 
consent for the procedure, the record on appeal indicates 
otherwise.  VA treatment records dated on the day of 
admission to the hospital indicate that "Options were 
discussed with the patient and the patient desires TURP."  
Again on the Operation Report it was noted that informed 
consent was obtained.  Thus, the pre-surgery records clearly 
indicate that the veteran's treatment options were discussed 
with him prior to his surgery and that the Operation Notes 
specifically reflect that informed consent was obtained.  

Thus, overall, the preponderance of the evidence is against 
the appellant's claim of entitlement to benefits under 38 
U.S.C.A. § 1151  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply. Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

III. Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  Proper notice from VA must inform 
the claimant of any information and medical or lay evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

Obviously, the veteran initiated his claim long before the 
enactment of the aforementioned law and regulations, and it 
does not appear that a single content complying notice letter 
from the agency of original jurisdiction was provided to the 
veteran.  Nevertheless, he was informed of the evidence 
necessary to establish entitlement to the benefit sought in 
the statement of the case and supplemental statement of the 
case, in the Board's 2004 Remand and its 2006 decision.  
Likewise, the veteran's submissions, including his original 
claim, notice of disagreement, and pleadings before the Court 
reflect a sophisticated understanding of his claim, and his 
active participation in the claims process.  As such, any 
defect in notice has not affected the essential fairness of 
the adjudication.  

With respect to the duty to assist, the veteran's VA medical 
records have been associated with the claims file, private 
medical doctor statements have been associated with the 
claims file, and the claims file was reviewed on two 
occasions for the rendering of a medical opinion.  The 
veteran did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained, or report that any other pertinent 
evidence might be available.  Therefore, the Board considers 
the duty to assist has been met.  


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for treatment of a prostate condition, including a TURP 
procedure in February 1997, are denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


